DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/10/2021 have not been entered.  In the amendment, the specification has been amended.  Claims 8 and 10 have been amended. 
The objection to the specification has been withdrawn.
The objections to claims 8 and 10 have been withdrawn.
The rejection of claim 10 under 35 U.S.C. § 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 11-13, filed 6/10/2021, with respect to the rejection of claims 7-12 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 7-12 under 35 U.S.C. § 112(a) has been withdrawn. 

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 7 recites an attitude self-compensation method of transmitters of wMPS based on an inclinometer, comprising the following steps: step 1: arranging inclinometer-combined transmitters according to mechanism structures of the transmitters; step 2: building a horizontal reference frame based on an automatic level and a guide rail; step 3: calibrating a rotation relationship between an inclinometer and a transmitter coordinate system by referring to a horizontal reference frame according to a measurement model of the inclinometer and a rotation measurement model of the transmitter; step 4: updating orientation parameters of the transmitters in real time according to output values of the inclinometer and a compensation algorithm for the orientation parameters. 
The claimed limitations as recited in combination in independent claim 7, in particular
step 2: building a horizontal reference frame based on an automatic level and a guide rail 
and 
step 3: calibrating a rotation relationship between an inclinometer and a transmitter coordinate system by referring to a horizontal reference frame according to a measurement model of the inclinometer and a rotation measurement model of the transmitter 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, CN105157729, teaches a levelling and calibrating method used for an indoor space surveying and positioning system, the levelling and calibrating method comprising the following steps: rigidly connecting an inclinometer with a base; fixing a launch station at the top end of the base; fixing a laser at the top end of the launch station; supplying power by the launch station to drive the laser at the top end to emit visible laser to the outside, thus forming a scanning plane and guaranteeing that all points on the scanning plane are positioned inside a view field of a theodolite; reading the coordinate value in the Z-axis direction by utilizing three points which are aligned by the theodolite and are separated by 120 degrees; calculating the differences of three average values until any two difference value is smaller than 0.1 mm, otherwise, adjusting the height of a support leg corresponding to the triangular base; and setting the output angle values of the two axes of the theodolite to be zero, and taking the output angle values as the levelling criterion of the launch station. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 7, in particular
step 2: building a horizontal reference frame based on an automatic level and a guide rail 
and 
step 3: calibrating a rotation relationship between an inclinometer and a transmitter coordinate system by referring to a horizontal reference frame according to a measurement model of the inclinometer and a rotation measurement model of the transmitter. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645